Citation Nr: 1111809	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for blood clot of the left leg.

2.  Entitlement to service connection for clotting abnormalities.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for blood clot of the left leg.

2.  In January 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for clotting abnormalities.

3.  In January 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for blood clot of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for clotting abnormalities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2011, the Veteran submitted a signed statement in which he stated his intention to withdraw his claims for service connection for blood clot of the left leg and for clotting abnormalities as well as his claim for an initial compensable rating for bilateral hearing loss.  This withdrawal is in writing (typewritten) on a VA Form 21-4138 (Statement in Support of Claim) and has been associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.




(CONTINUED ON THE FOLLOWING PAGE)









ORDER

The appeal concerning the claim of entitlement to service connection for blood clot of the left leg is dismissed.

The appeal concerning the claim of entitlement to service connection for clotting abnormalities is dismissed.

The appeal concerning the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


